UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 11, 2012 TEARLAB CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51030 59-343-4771 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7360 Carroll Rd, Ste 200 San Diego, CA92121 (Address of principal executive offices, including zip code) (858) 455-6006 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On April 11, 2012, TearLab Corporation (the “Company”) entered into an Purchase Agreement (the “Purchase Agreement”) with Craig-Hallum Capital Group LLC as underwriter (the “Underwriter”) relating to the public offering (the “Offering”) of 3,000,000 shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), at a price to the public of $3.60 per share (the “Offering Price”), less underwriting discounts and commissions. Under the terms of the Purchase Agreement, the Company has also granted the Underwriter a 30-day option to purchase up to an additional 450,000 shares of Common Stock to cover over-allotments, if any, at the Offering Price.The net proceeds to the Company from the sale of the Common Stock, after deducting the underwriter’s discount and commission and other estimated offering expenses payable by the Company, are expected to be approximately $9.8 millionassuming no exercise by the Underwriter of its over-allotment option, or $11.3 million if the Underwriter exercise its over-allotment option in full. The Offering is expected to close on April 16, 2012, subject to the satisfaction of customary closing conditions. The Common Stock is being offered and sold pursuant to a prospectus dated July 16, 2009 and a preliminary prospectus supplement filed with the U.S. Securities and Exchange Commission (the “SEC”) on April 10, 2012, in connection with a takedown from the Company’s effective shelf registration statement on Form S-3 (File No. 333-157269) declared effective by the SEC on July 16, 2009. The Purchase Agreement contains customary representations, warranties and agreements by the Company, customary conditions to closing, indemnification obligations of the Company and the Underwriter, including for liabilities under the Securities Act of 1933, as amended, other obligations of the parties and termination provisions. The Purchase Agreement has been filed with this report to provide investors and security holders with information regarding its terms. It is not intended to provide any other factual information about the Company. The representations, warranties and covenants contained in the Purchase Agreement were made only for purposes of such agreement and as of specific dates, were solely for the benefit of the parties to such agreement, and may be subject to limitations agreed upon by the contracting parties, including being qualified by confidential disclosures exchanged between the parties in connection with the execution of the Purchase Agreement. The foregoing is only a brief description of the material terms of the Purchase Agreement, does not purport to be a complete description of the rights and obligations of the parties thereunder, and is qualified in its entirety by reference to the Purchase Agreement that is filed as Exhibit 1.1 to this Current Report on Form 8-K and incorporated by reference herein. The legal opinion of Wilson Sonsini Goodrich & Rosati, Professional Corporation relating to the Common Stock being offered is filed as Exhibit 5.1 to this Current Report on Form 8-K. Item 8.01 Other Events. On April 11, 2012, the Company issued a press release announcing the pricing of the Offering.A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Pursuant to the rules and regulations of the Securities and Exchange Commission, the attached exhibits are deemed to have been filed with the Securities and Exchange Commission: Exhibit Number Description Purchase Agreement, dated as of April 11, 2012, by and between TearLab Corporation and Craig-Hallum Capital Group LLC. Opinion of Wilson Sonsini Goodrich & Rosati, Professional Corporation. Consent of Wilson Sonsini Goodrich & Rosati, Professional Corporation (included in Exhibit 5.1). Press Release issued by TearLab Corporation dated April 11, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEARLAB CORPORATION By: /s/ William G. Dumencu William G. Dumencu Chief Financial Officer Date:April 11, 2012
